Citation Nr: 0216928	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination, by the Togus, Maine, Regional 
Office (RO).


FINDINGS OF FACT

1.  By an October 1955 rating decision, the RO denied 
service connection for a low back disability; he was 
notified of that decision the same month, and did not 
initiate an appeal within one year thereafter.

2.  The last final denial was in April 1985.  It was held 
that there was no new and material evidence.  The veteran 
was notified and did not appeal.  

3.  Evidence received since the April 1985 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed April 1985 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2002).

2.  No new and material evidence has been received to 
warrant reopening of the issue of service connection for a 
low back disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The record reflects that the veteran was provided with a 
statement of the case during the pendency of this appeal.  
This document provided notification of the information and 
medical evidence needed to support a request to reopen a 
previously denied claim, in addition to that which is 
necessary to substantiate a claim of entitlement to service 
connection.  Moreover, the RO has made reasonable efforts to 
develop the record, in that the service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact.  The RO also informed the veteran that 
the best source of new and material evidence would be 
evidence from doctors who examined him at or about the time 
he served in the military.  To that end preservice medical 
records dated in 1949 and post service medical records 
immediately following service discharge in 1955 have been 
obtained and associated with the record.

The Board notes the representative's argument that the 
veteran should be afforded a VA examination.  However, a VA 
examination is only necessary when needed to make a decision 
on the claim, see 38 U.S.C.A. § 5103A(d), and the Board 
finds that a VA examination is unnecessary here.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.   The 
veteran was also given the opportunity to appear and testify 
before an RO Hearing Officer and/or a Member of the Board to 
advance any and all arguments in favor of his claim, but 
declined to do so.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  As there is no 
additional evidence that needs to be obtained, there is no 
need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, the claim is ready for 
appellate review.

The veteran is seeking to reopen his claim for service 
connection for a low back disability, which was previously 
denied by the RO in an October 1955 rating decision.  At 
that time, it was held that he had a back disorder which 
pre-existed service and was not aggravated therein.  His 
application to reopen a claim was denied in April 1985 in 
the basis that new and material evidence had not been 
submitted.  The veteran was notified, but did not appeal.  
That is the last final denial on any basis.  

The veteran filed an application to reopen his claim, most 
recently in November 2000.  Therefore, his application to 
reopen this claim was initiated prior to August 29, 2001, 
the effective date of the amended § 3.156, which redefines 
"new and material evidence" needed to reopen a previously 
denied claim.  See 38 C.F.R. § 3.156 (2001).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to a claimant applies, unless the Congress 
provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does so.  See Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991);  see also 62 Fed. Reg. 37953 (1997), VAOPGCPREC 11-
97 (Mar. 24, 1997).  Notably, however, the VA Secretary has 
specifically provided that the amendments to 38 C.F.R. 
§ 3.156 will be applicable to all claims filed on or after 
August 29, 2001.  As a result, the amended regulatory 
provisions governing new and material evidence is not 
applicable to the veteran's claim to reopen, which is 
discussed below.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's April 1985 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).  However, the law and regulations provide that if 
new and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding 
that the "presumption of credibility" doctrine, as 
articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was 
not altered by the ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in April 1985.  See Hickson v. West,  
12 Vet. App. 247, 251 (1999).

Pursuant to 38 U.S.C.A. § 1110 (West 1991) disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, shall be granted 
service- connected status.  For the purposes of Section 
1110, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.306 (2002).

Service connection was denied for a low back disability by 
an October 1955 rating decision that became final when the 
veteran failed to timely file an appeal of the decision.  It 
was essentially held that the veteran's preexisting back 
disability existed prior to service and was not adversely 
affected by service.  An April 1985 rating decision again 
denied the claim on the basis that new and material evidence 
had not been submitted to permit reopening of the claim.  
The April 1985 denial of the claim became final when the 
veteran did not timely appeal that decision.

For the reasons discussed below, the Board finds that the 
veteran has failed to submit new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a low back disability.  See 38 U.S.C.A. §§ 
5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) (2001).  The 
evidence missing at the time of the 1985 rating decision was 
medical evidence to show that the veteran's preexisting low 
back disability was aggravated during active service.  While 
additional documents have been associated with the file 
subsequent to the RO's April 1985 rating decision, the 
record still does not contain any such evidence.  Therefore, 
the evidence presented by the veteran is not so significant 
that it must be considered in order to fairly decide the 
merits of the appeal.

The record at the time of the RO's April 1985 decision 
included, in pertinent part, the veteran's claim for service 
connection, preservice treatment records, service medical 
records, post-service treatment records and lay statements.

A hospital abstract of the veteran's private medical 
treatment in 1949 (prior to his entrance into military 
service) shows he was hospitalized for compression fracture 
of the first lumbar vertebra.

Service medical records showed that on induction in 1953, 
the veteran gave a history of compression fracture at L1 
prior to service.  The remaining records show the veteran 
was evaluated for low back pain on several occasions between 
June and August in 1953.  He was given therapy and a limited 
profile.  Other service medical records fail to reveal 
continued treatment of the back disorder.  Also of record is 
an accident report, which shows the veteran was involved in 
a motor vehicle accident in April 1955 while still on active 
duty.  However there is no report of any injuries.  The 
veteran's separation examination in July 1955 was within 
normal limits.

A post service clinical record dated in July and August 
1955, shows the veteran, was hospitalized for loss of 
consciousness due to severe back pain in August 1955.  He 
was hospitalized.  At that time he gave a history of the 
sudden onset of low back pain following work when he had 
bent over to tie a shoelace.  X-rays showed wedging of the 
body at L1, but were otherwise normal.  The diagnosis was 
chronic low back strain and old fracture at L1.  

Also of record are several lay statements from the veteran, 
his mother and his brothers relating their observations of 
the veteran's physical condition prior to and following 
active duty.

Evidence received since the April 1985 rating decision 
consists of VA outpatient treatment records dated from 
August to November 2000, which primarily describe treatment 
for conditions unrelated to the veteran's claimed disorder, 
namely cardiac complaints, amongst others.  The majority of 
these records do not discuss the claimed low back disability 
in detail.  Of those reports that do discuss the veteran's 
back, while "new" in the sense that they were not previously 
of record, they are not "material" for purposes of reopening 
the claim.  None of the evidence shows that the veteran's 
preexisting compression fracture at L1 underwent 
pathological advancement during service such as to 
constitute aggravation for purposes of entitlement to VA 
compensation benefits.

Although the service medical records indicate that the 
veteran's back was intermittently symptomatic during the 
early part of service, it was found to be normal on clinical 
examination at separation from service.  Temporary or 
intermittent flare- ups during service of a preexisting 
disability are not considered aggravation of that disability 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The fact that the back was functionally normal at the time 
of separation from service strongly suggests that no 
permanent increase in the underlying pathology of the 
preexisting compression fracture occurred during service.  
Verdon.  Furthermore, at the time of the August 1955 
hospitalization, there was no history recorded that the 
veteran had been having back problems since service.  
Rather, it was indicated that the severe back pain was of 
very recent onset.  Further, the new evidence, reflecting a 
history of back pain due to compression fracture at L1 is 
not new because it merely reflects the evidence of record 
before the rating board in April 1985 and is not material 
because, even when considered in conjunction with the 
evidence previously of record, does nothing to show that the 
back disorder experienced in service underwent pathological 
advancement during that period.

To the extent that the veteran has offered various 
statements in an attempt to establish that his preexisting 
back disability was aggravated during service, the Board 
notes that such evidence constitutes, essentially, 
reiterations of the veteran's assertions made in connection 
with the prior denial, and, thus, cannot be considered "new" 
within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, as 
the veteran is not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
whether he currently has a low back disability aggravated 
during his active military service, any statements 
purporting to do so cannot constitute material evidence.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the unsupported lay statements, even if new, can 
never serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, the evidence received since 1985 only shows that the 
veteran had a back disability before, during and after 
service.  This claim cannot be reopened without new medical 
evidence that the back disability actually worsened in 
service, and VA has not received such evidence.  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for a low 
back disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


